Title: From Thomas Jefferson to Jones & Howell, 16 May 1804
From: Jefferson, Thomas
To: Jones & Howell


          
            Gentlemen 
            Washington May 16. 1804.
          
          Your favor of April 13. came to hand in due time, and I have heard of the arrival of the two tons of nailrod at Richmond which are therein announced. the remittance for the same shall be made at it’s due time. on a late visit to Monticello I found that the manager of my nailery had so increased it’s activity as to call for a larger supply of rod quarterly than had heretofore been necessary. I must therefore ask the favor of you to send by the first conveyance to the address of Gibson & Jefferson in Richmond two tons more of rod, assorted as usual from 6 d. to 20 d. my future demands will probably be from three to four tons per quarter. Accept my friendly salutations.
          
            Th: Jefferson 
          
        